Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 3 recites the limitation "the bushing assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests Applicant amend the limitation to be consistent with the limitations recited in Claim 1.
Claim 6 recites “the spindle guide is formed generally to include an abutment ledge--.”  The phrase “formed generally” is unclear and indefinite because it implies a general formation rather than a specific formation.  Examiner suggests Applicant amend the claim to recite something similar to: “the spindle guide s an abutment ledge--.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,935,250 to Arnold (Arnold).

    PNG
    media_image1.png
    779
    543
    media_image1.png
    Greyscale

Regarding Claim 1:  Arnold discloses a telescopic column assembly comprising: an exterior column (See Annotated Fig. A) formed to include a 
Regarding Claim 2:
Regarding Claim 3:  Arnold discloses a column assembly of claim 1, wherein the bushing assembly further comprises a spindle plate (See Annotated Fig. A) configured to be coupled to the spindle rod to rotate therewith.
Regarding Claims 4 and 13:  Arnold discloses a column assembly wherein force from rotation of the spindle rod is transferred to the spindle guide, through the support panel, and into the first end of the interior column. Notably no additional structure is positively claimed here and Arnold discloses structure that performs this recited function.
Regarding Claim 5:  Arnold discloses a column assembly of claim 1, wherein the spindle guide (See Annotated Fig. A) is configured to extend through a spindle aperture (See Annotated Fig. A) in the support panel (See Annotated Fig. A).
Regarding Claim 6:  Arnold discloses a column assembly of claim 5, wherein the spindle guide is formed generally to include an abutment ledge (See Annotated Fig. A) that abuts against a top surface (See Annotated Fig. A) of the support panel when the spindle guide extends therethrough.
 Regarding Claim 10:  Arnold discloses a motorized length-adjustable support comprising: a motor assembly (See Annotated Fig. A – see also Col. 4, line 55); a motor housing (See Annotated Fig. A) configured to support the motor assembly; and a telescopic column assembly comprising: an exterior tube (See Annotated Fig. A) coupled to the motor housing, the exterior tube including a central passageway; an interior tube (See Annotated Fig. A) that is configured to telescope into and out of the central passageway of the exterior tube, the interior 
Regarding Claim 11:  Arnold discloses a motorized length-adjustable support of claim 10, wherein the interior tube includes a first end (See Annotated Fig. A), a second end (See Annotated Fig. A), and a tube housing (See Annotated Fig. A) extending between the first end and the second end, and wherein the first end is positioned between the second end and the motor housing.
Regarding Claim 12:  Arnold discloses a motorized length-adjustable support of claim 11, wherein the support panel (See Annotated Fig. A) of the 
Regarding Claim 14:  Arnold discloses a motorized length-adjustable support of claim 10, wherein the support panel includes a spindle-assembly aperture (See Annotated Fig. A), and the spindle guide (See Annotated Fig. A) extends through the spindle-assembly aperture.
Regarding Claim 17:  Arnold discloses a motorized length-adjustable support of claim 11, wherein the support further includes a foot platform (18) coupled to the second end of the interior tube, wherein the foot platform is not directly connected to the spindle assembly.
Regarding Claim 19:  Arnold discloses a motorized length-adjustable support of claim 17, wherein the interior tube (See Annotated Fig. A) further includes a mounting plate (45) adjacent the second end of the interior tube that extends across a portion of the central passageway, the mounting plate including a tube fastener aperture to receive a fastener (44), and wherein the tube fastener aperture is configured to align with a foot fastener aperture extending through the foot platform to permit connection of the foot platform to the interior tube.
Allowable Subject Matter
Claims 7-9, 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2018/0140087 and 2011/0174101.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632